Citation Nr: 0923453	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued a 30 
percent disability rating for the Veteran's asthma.  The 
Veteran submitted a notice of disagreement with the decision 
in March 2008 and perfected his appeal in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's claim 
of entitlement to an increased disability rating for asthma.

The Veteran's asthma is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under this 
Code, bronchial asthma manifested by Forced Expiratory Volume 
in one second (FEV-1) of 71 to 80 percent predicted, FEV-
1/Forced Vital Capacity (FVC) of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating; a 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication; a 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids; a 100 percent rating is 
warranted for FEV-1 of less than 40 percent predicted, FEV- 
1/FVC of less than 40 percent, more than one attack per week 
with episodes of respiratory failure, or the requirement of 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.

The Veteran was afforded VA examination in November 2008 to 
obtain an opinion as to whether he was entitled to an 
increased disability rating for asthma.  The respiratory 
examination included pulmonary function testing.  The 
examiner stated that the results of the pulmonary function 
tests were mild obstructive ventilatory impairment; however, 
these test results were not included in the examination 
report.  The November 2008 pulmonary function test results 
must be added to the Veteran's claims file.

Additionally, in a June 2008 statement by the Veteran, he 
made a reference to his receipt of benefits from the Social 
Security Administration (SSA).  It is unclear from the record 
if the Veteran is receiving Social Security disability 
benefits or Social Security retirement benefits.  This must 
be clarified and if for the former reason, pertinent records 
from SSA must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any 
outstanding VA treatment records for the 
Veteran from October 2007 to the present.

2.  The RO should obtain the pulmonary 
function test results from the November 
2008 VA examination and add them to the 
Veteran's file. 

3.  The RO should send a letter to the 
Veteran asking him if he is receiving 
Social Security disability benefits or 
Social Security retirement benefits.  If 
the Veteran is receiving Social Security 
disability benefits for asthma, the RO 
must obtain information from SSA 
regarding the Veteran's SSA claim and the 
award of SSA benefits, to specifically 
include copies of the decision awarding 
benefits and medical records considered 
by SSA in reaching its decision on his 
claim.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to an 
increased disability rating for asthma 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

